DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/7/2021 has been entered.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A heat-shrinkable multilayer film, comprising: an inner surface layer; an adhesive layer; an intermediate layer…; an internal layer…; an outermost layer…; and a barrier layer…the heat-shrinkable multilayer film being obtained by laminating the inner surface layer, the internal layer, the adhesive layer, the intermediate layer, and the outermost layer in this order from an inner side to an outer 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2 recites “the inner surface layer and the adhesive layer are adjacent.” This does not appear to further limit parent claim 1 which requires “the heat-shrinkable multilayer film being obtained by laminating the inner surface layer, the internal layer, the adhesive layer…in this order”. With this order, the inner surface layer is not directly adjacent to the adhesive layer and so claim 2 fails to further limit claim 1. Even if claim 2 were interpreted broadly such that “adjacent” includes intervening layers, the claim would appear to not further limit the parent claim’s order of layers. 


Allowable Subject Matter
Claims 1 and 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Itoh (WO 2014/178378; citations refer to US 2016/0152390) discloses a heat-shrinkable multilayer film comprising (A) an outer surface layer of heat-resistant thermoplastic resin, (B) an intermediate layer of polyamide-based resin, and an inner surface layer (D) of an ethylene-based copolymer [0001; 0016]. The film can further comprise a gas barrier layer (C) and an inner layer (F), as well as one or more adhesive resin layers [0038-0040; 0048]. The thickness of the intermediate layer is 15-50% of the total thickness of the film [0031]. Itoh further teaches the film has a shrinkage ratio at 80°C of not less than 25% each in the MD and TD, and more preferably not less than 25% in the MD and not less than 30% in the TD [0053].
Working Example 1 describes a film having a configuration of (A)/(E)/(B)/(C)/(E)/(D), where layer (A) comprises co-PET, layer (B) comprises Ny-1 which is a mixture of 80% nylon 6-66 and 20% nylon 6I-6T, layer (E) comprises M-PO which is an acid modified VLDPE, and layer (D) is EVA-A which is an ethylene-vinyl acetate copolymer with 18% vinyl acetate content [0093-0113; 0117-0124]. The adhesive M-PO is the commercially available material Admer SF730, which is the same material used in the present invention (see, e.g., the present specification at [0130]). Working Example 9 adds inner layer (F) of VL-2 which is a VLDPE between adhesive layer (E) and inner surface layer (D) [0110]. In each example, intermediate layer (B) is positioned closer to the outer side of the film than gas barrier layer (C) whereas the present claims require the barrier layer to be on the outer side of the intermediate layer. 
Outside of the examples, each of the polymers used for each layer is selected from a large list of polymers. Furthermore, Itoh is silent with regard to the use of ionomers in the inner layer (F). Therefore, to arrive at the present invention, one of ordinary skill in the art would need to first select the particular Working Examples that have polymers corresponding to the claimed layers from among others, as well as the broader disclosure, and then further rearrange the position of the intermediate layer (B) and substitute an ionomer for the inner layer (F) while maintaining the properties of adhesion strength and heat-shrinkability sought by Itoh and furthermore vary the thermal shrinkage rate over values within the 

Ueyama (US 2003/0157350) discloses heat-shrinkable films comprising (a) a surface layer of thermoplastic resin, (b) an intermediate layer of polyamide, and (c) a surface layer of sealable resin [0001; 0041]. Ueyama further discloses a film having a structure of polyester resin/adhesive resin/polyamide resin/gas barrier resin/polyamide resin/adhesive resin/sealable resin [0054]. The reference further teaches aliphatic co-polyamides, such as nylon 6/66 and nylon 6/12 provide improved moldability and processability, and aromatic polyamides such as nylon MXD6 and nylon 6I/6T provide gas barrier properties [0034; 0042].
Ueyama, however, teaches away from the heat-shrinkability ratios of Itoh and the present invention. Instead the reference teaches ratios below 25% at 90°C [0022-0023; 0069]. Therefore, the examiner submits the combination of Itoh in view of Ueyama would not suggest the claimed invention.


Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks filed 9/7/2021, with respect to claim 1 have been fully considered and are persuasive.  The obviousness rejection of the claims over Itoh in view Ueyama has been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787